Case: 20-20431       Document: 00515933273            Page: 1      Date Filed: 07/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             July 12, 2021
                                      No. 20-20431                          Lyle W. Cayce
                                                                                 Clerk

   Environmental Packaging Technologies, Limited;
   Trevor Griffiths,

                                                                Plaintiffs—Appellants,

                                           versus

   Arch Insurance Company,

                                                                 Defendant—Appellee.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:18-CV-240


   Before Owen, Chief Judge, and Smith and Graves, Circuit Judges.
   Per Curiam:*
          Environmental Packaging Technologies, Limited, and Trevor Grif-
   fiths sued Arch Insurance Company and National Union Fire Insurance
   Company of Pittsburgh, Pennsylvania, alleging breach of their duty to defend
   and indemnify their respective insureds. The district judge, adopting the


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-20431     Document: 00515933273          Page: 2   Date Filed: 07/12/2021




                                   No. 20-20431


   recommendation of the magistrate judge, granted summary judgment for the
   insurer defendants, concluding that either the fraud exclusions or the
   personal-profits exclusions precluded coverage as to the respective insureds.
   The plaintiffs appealed as to both insurers; on an unopposed motion, the
   appeal was dismissed only as to the National Union defendant.
          We have considered the briefs and the applicable law and have con-
   sulted pertinent portions of the record. We have heard the well-presented
   arguments of counsel. The judgment is AFFIRMED, essentially for the
   reasons set forth by the magistrate judge in his impressive thirty-page Mem-
   orandum and Recommendation.




                                        2